In an action to recover moneys due for the sale of goods, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Dutchess County, dated April 16, 1980, as denied its motion for an order compelling plaintiff to select one attorney to represent its interests and to produce certain documents and articles in conjunction with an examination before trial. Order reversed insofar as appealed from, with one bill of $50 costs and disbursements, motion granted, and plaintiff is directed to supply the requested materials at the examination before trial insofar as such materials are not in defendant’s possession or control and are material and necessary in the preparation for trial. There is no authority for a party to be represented by more than one attorney of record (Polytemp, Inc. v Sell, 59 AD2d 938, app dsmd 44 NY2d 849; Matter of Kitsch v Riker Oil Co., 23 AD2d 502; Barias v Johnson Elec. Corp., 44 Misc 2d 918; Jackson v Trapier, 42 Misc 2d 139, affd 19 AD2d 799). Additionally, a notice to produce materials at an examination before trial pursuant to CPLR 3111 need not contain a specific identification of the materials sought. The required description is that which is reasonable under the circumstances (Orange & Rockland Utilities v Town of Clarkstown, 64 AD2d 919), provided such items are material and necessary in the preparation for trial. Mollen, P. J., Cohalan and Margett, JJ., concur.